Citation Nr: 1724798	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
	

ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of these proceedings has been associated with the Veteran's claims file.

This matter was previously remanded by the Board in April 2013, March 2014, and August 2016 for further development. As will be discussed further below, the Board finds that there has been substantial compliance with its remand directives, and the matter has now been appropriately returned to the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claims file is a "paperless" claims file. All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

A chronic back disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.





CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decision on appeal, a May 2004 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim. Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. The Veteran's service treatment records, military personnel records, lay statements, and VA and private treatment records have been obtained and associated with the record. 

The Veteran was afforded VA examinations and opinions of his back disability in May 2012, May 2013, June 2014, October 2014, and August 2016. The Board finds that examination reports and opinions, taken together, to be adequate. The examination reports indicate a review of the Veteran's claims file, examination of the Veteran, and provide opinions supported by evidence and rationale. 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in these appeals.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim for further development in April 2013, March 2014, and August 2016. 

The April 2013 Remand instructions, directed the RO to obtain all outstanding treatment records, to include outstanding treatment records from Dr. M. Furthermore, the April 2013 Remand directed the RO to schedule the Veteran an examination to ascertain the nature and etiology of his current lumbar spine disability. The March 2014 Board Remand directed the RO to obtain an addendum opinion that addresses the Veteran's statements of having had continuous back pain since service. Last, the August 2016 Board Remand again requested an addendum opinion that addresses the Veteran's statements of pain since service.

Accordingly, VA and private treatment records were associated with the claims file. Specifically, a letter from Dr. M. indicates that all pertinent medical records have been submitted and are associated with the claims record. Furthermore, the Veteran was afforded a VA examination in April 2013. The examiner examined the Veteran in-person, reviewed the claims file, and furnished an examination report and opinion. Addendum opinions were provided in June 2014 and October 2014, and provided factual and medical knowledge in support of any conclusions reached. However, these addendum opinions did not address the Veteran's assertions of continued symptoms since service. The Board finds, however, that the April 2016 addendum opinion specifically noted the Veteran's assertions of continued symptoms since service, and provides an opinion supported by rationale that includes facts and medical knowledge.

Last, the Veteran was last provided a supplemental statements of the case (SSOC) in August 2016, as directed in the Remand instruction.

Therefore, the Board finds that the VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with the necessary VA examinations and opinions, and a SSOC. The Board finds that there has been substantial compliance with its prior Remand directives. See Stegall, 11 Vet. App. at 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include osteoarthritis of the back (to include intervertebral disc displacement), manifested themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303 (b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has a current diagnosis of lumbar spondylosis, intervertebral disc displacement, osteoarthritis of the lumbar spine, and lumbar disc disease. See May 2012 VA examination; April 2013 VA examination. The April 2013 VA examination also noted a 1965 diagnosis of strain of the lumbar back. Therefore, the first prong of Shedden, the existence of a present disability, is satisfied. Shedden, 381 F.3d at 1167.

As for the second prong of Shedden, the Veteran contends that he injured his back while in service as he carried waste, with the garbage weighing around 176 pounds. See December 2012 Hearing Testimony. The Veteran testified that when he was carrying the waste down, his back went out and he could not move. See id. The Veteran asserts that he was in sick bay for two to three days, and that he could not lift anything for two weeks. See id. March 1963 and June 1965 service treatment records indicate treatment for a painful back condition with muscle spasms. Moreover, the July 1966 separation examination indicates occasional ongoing back pain, but x-rays were noted to be normal. Specifically, the Veteran's exit examination noted "episode of low back strain June 1965. Occasional back pain since, not disabling or impairing function or fulfillment of duties." Therefore, the Board finds that the second prong of Shedden, an in-service incurrence, is satisfied. Shedden, 381 F.3d at 1167. 

Last, as to the third prong of Shedden, nexus between the current disabilities and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinions, the Veteran's lay testimony and written statements, provided in the record. 

The Veteran was afforded a VA examination in June 2012. The examiner noted a diagnosis of lumbar spondylosis, diagnosed in 1995, and intervertebral disc displacement, also diagnosed in 1995. The examiner noted the Veteran's asserted in-service injury and the relevant treatment in service. The examiner also noted the Veteran's report of seeking treatment in 1995 for a ruptured disc in the lower back after he twisted his lower back. Accordingly, the examiner opined that "[t]he claimed condition was less likely than not (less than 50 probability) incurred in or caused by the claimed in-service injury, event, or illness." In support of his opinion, the examiner noted that although the Veteran injured his back in service, x-rays were within normal limits. However, the examiner did note that x-ray dated September 1989 showed early osteoarthritis, but intervertebral disc spaces showed no evidence narrowing. "This x-ray was obtained more than 20 years after military service and shows preserved disc spaces. The patient was more than 40 years old so the early osteoarthritis is most likely age related." Moreover, the examiner noted that "he sustained a severe work-related injury to the lower back in 1995." Therefore, the examiner concluded that "[a]lthough he continues to have severe back pain with lumbar herniated disc and spondylosis it is not related to his military service back condition." 

The Veteran was afforded an additional VA examination in April 2013. The examiner noted a review of the Veteran's claims file and reported the Veteran's asserted history. The examiner noted a diagnosis of strain of the lumbar back in 1965, osteoarthritis of the lumbar spine in 1989, and lumbar disc disease in 1994. The examiner opined that "the Veteran's current lumbar spine condition is not related to the muscular strain he had in service." The examiner supported his opinion by stating that "muscular strain is a common condition which is temporary and does not lead to bone and disc disorders." Again, the examiner noted that the Veteran's in-service lumbar spine x-ray was normal, and that although his separation exam relates that he had occasional back pain during service, his clinical exam was signed off as normal. Moreover, the examiner noted the following:
"Nothing follows until he is diagnosed with osteoarthritis of his lumbar spine in 1989. The Veteran had been working in heavy duty kind of work for years without problems noted in treatment records. Of note is that the Veteran also developed degenerative disease of the cervical spine and disc disease in both the lumbar and cervical spine (he had no cervical spine complaints in military service)."

The Veteran was afforded a VA addendum opinion in June 2014. The examiner noted a review of the claims file, and again opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner explained that the Veteran's minor sprain during service did not cause his later osteoarthritis, but that the Veteran developed arthritis "from builders throwing lumbar at his back. He had another building injury installing an air condition. He has developed arthritis from the risk factors which are change in activity and smoking and injuries."

The Veteran was again afforded a VA addendum opinion in October 2014. The examiner reviewed the Veteran's claims file and reported a complete history of the Veteran's back. The examiner opined that "it is less than likely the Veteran's current lumbar spine disability is related to a disease, injury, or event in-service." The examiner provided the following rationale: 
"Since there is no documented medical evidence of a chronic back condition between separation and 1989, since the Veteran stated symptoms were occasional and intermittent, since the 1989 X-rays indicated only mild OA changes, since the Veteran was able to work heavy labor jobs, since there is history of intercurrent occupational injury requiring surgery and since there is multi-regional spinal OA, it is less than likely the current lumbar spine disability is related to a disease, injury, or event in-service. The most likely etiologies of the current spine condition are degenerative changes of aging and the intercurrent occupational injury requiring surgery. Spondylosis is a natural process of aging, is seen in 10% of individuals by the age of 25 years and in 95% by the age of 65 years." 

The Veteran was provided an additional VA addendum opinion in August 2016. The examiner noted a review of the claims file and opined that "[i]t is not at least as likely as not that any currently present lumbar spine disability is related to a disease, injury, or event in service." The examiner noted that although the Veteran asserts that it was hard to find work after separation because of back trouble, including constant pain, "he managed to work all his life with the pain." Therefore, the examiner found that "the pain symptom could have been related to new events or injury after surgery. There is no evidence of a contemporaneous medical diagnosis between separation and 1989 lumbar spine diagnosis to explain or attribute the symptoms." The examiner further explained the following:
"Spondylosis or degenerative changes in the intervertebral disc are an inevitable result of aging, and are influenced by major and minor mechanical stresses, including injury to the spine. Dehydration of the disc occurs naturally, allowing shrinkage, and protrusion of nuclear material through weakening support elements, annulus and posterior longitudinal ligaments, loss of disc resilience, ligamentous laxity and compensatory spine range of motion changes leading to facet joints enlargement to share increased stress loads. This is consistent with the Veteran's finding disease. Spondylosis is a natural progressive process of aging, associated with or leading to degenerative disc disease and arthritis. It is seen in 10% of individuals by the age of 25 years and in 95% by the age of 65 years. Again, evidence supports that the etiology of the Veteran's spondylosis is related to aging, the Veteran's post-military occupation, and the Veteran's intercurrent back injury, rather than an in-service event or injury. To wit, the in-service events were not the etiological cause of the Veteran's current lumbar spine condition. Therefore it is not at least as likely as not that any currently present lumbar spine disability is related to a disease, injury or event in service."

Of record are also private treatment records. An October 1989 private treatment record from Dr. M. indicates that the Veteran was seen for low back pain and that x-rays were done, which revealed early osteoarthritic changes. The examiner stated that "[i]t is conceivable that osteoarthritis in the spine is developing because of previous injury to the spine." In a December 2012 letter, Dr. M. again opined that "x-rays in 1989 revealed arthritic changes that are as likely as not a result of the injury he had in the service."

The Board does not find this private medical opinion to be probative because the private physician has not examined the Veteran's claims file in its entirety, to include the complete service treatment records and military personnel records. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value. Reonal v. Brown, 5 Vet. App. 458, 460 (1993). "[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional." LeShore v. Brown, 8 Vet. App. 406, 409 (1995). However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006). On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion. The Board should evaluate the credibility and weight of the history upon which the opinion is predicated. Kowalski v. Nicholson, 19 Vet. App. 171 (2005). In this case, other facts presented in the record, as specifically detailed and outlined in the VA examination reports and opinions, essentially contradict the facts forming the basis of this supporting opinion. For example, treatment records indicate normal x-rays in service, with early osteoarthritis first noted upon x-ray in 1989, nearly 40 years since his discharge from service and after many years of heavy labor post-service. 

Thus, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's service and the Veteran's back disability. The Board finds the VA examiners' opinions to be more probative. The VA examiners took into consideration all relevant facts and reviewed the Veteran along with his claims file. The VA examiners provided medical rationale to support their opinions, and detailed the Veteran's medical history, to include his service treatment records. The VA examiners supported their negative nexus opinions with evidence and reasoning to explain their conclusions. Furthermore, there is no evidence indicating that the examiners are not competent or credible, and because the opinions as to these claims are based on accurate facts and supported by a well-reasoned rationale, the Board accepts the examiners' opinions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). As such, the Board affords the VA examination opinions significant weight. See id.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the preponderance of the evidence is against a finding that the disability manifested either in-service or within the first post-service year. Id; 38 C.F.R. §§ 3.303 (b), 3.307; Walker, 708 F.3d 1331. Again, the Board notes that although the Veteran noted back pain in service and upon separation, x-rays and medical evaluation of the Veteran's back were noted to be normal, and the Veteran worked in heavy labor for many years following service. Post-service treatment records are silent for any indication of back pain or the presence of a disability within the first post-service year, and the Veteran's diagnosis of early osteoarthritis was noted in 1989, nearly 40 years after discharge from service. For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings. See 38 C.F.R. § 3.303 (b) (2016). Therefore, although the Veteran testifies as to pain in service, the Board cannot find that the Veteran's low back disability was chronic in service.

Moreover, when the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303 (b) (2015). The Veteran has reported continuity since service. See December 2012 Hearing Transcript. To the extent that the Veteran contends he has experienced back symptoms since service, the Board initially notes that he is competent to report such symptoms. See Jandreau, 492 F.3d at 1377. Primarily, the Board notes that while a lay person is competent to describe such symptoms, a lay person is not competent to attribute such symptom to a specific disorder. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, after a review of the record in its entirety, the Board does not find the Veteran's assertions as to his continued symptomatology to be credible. As previously noted, although the Veteran did report occasional back pain at his discharge examination, clinical evaluation was determined to be normal, the examiner noted normal functioning, and the Veteran's in-service x-rays were determined to be normal. Furthermore, as noted by the VA examiners, the record indicates that he worked at jobs post-service that were physically strenuous on his back, worked at such jobs for many years, and in-fact, injured his back while performing such work. The Board also notes that the medical evidence of record does not show treatment for his back until 1989, and that the Veteran's x-rays did not indicate an abnormality until 1989, nearly 40 years after service and after many years of heavy labor post-service, with the 1989 x-rays showing only mild and early osteoarthritic changes indicative of aging.

Thus, the Board finds that his actions post-active duty service, along with the medical evidence of record, call into question the legitimacy of his assertions of back symptomatology since service. Therefore, the Board finds that the statements regarding continuity of symptoms since service that resulted in the diagnosed back disability are not credible and are outweighed in probative value by the objective medical evidence of record. Accordingly, continuity of symptomatology is not shown. 

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability, and as such, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


